Visto el recurso de apelación interpuesto por el peticionario ape-lante contra la sentencia de la Corte de Distrito de San Juan, decla-rando sin lugar la petición de habeas corpus por él formulada;
*941PoR Cuanto, de la solicitud radicada por el peticionario y de la evidencia ofrecida en su apoyo aparece que el peticionario se encuen-tra recluido en la Penitenciaría Insular cumpliendo ocbo sentencias de un año de presidio cada una, las que le fueron impuestas en 13 de agosto de 1937 por la Corte de Distrito de San Juan, a virtud de ocho acusaciones distintas por el delito de escalamiento en primer grado; que en el acto de serle leída al acusado cada una de dichas acusaciones, la corte no le nombró abogado defensor, ni le advirtió de su derecho a estar representado y defendido por abogado, ni le hizo advertencia alguna al acusado en cuanto a la naturaleza de los delitos que se le imputaban; y que el acusado se declaró culpable de cada uno de dichos delitos, sin que en ningún momento estuviese representado por abogado;
Pob cuanto del informe (return) presentado por el Jefe de la Penitenciaría, en el que aparecen transcritas las ocho sentencias dic-tadas en contra del acusado, no aparece que el acusado fuese adver-tido de su derecho a estar representado por abogado o que voluntaria e inteligentemente renunciara tal derecho;
PoR CUANTO, el peticionario ha cumplido ya las dos primeras sentencias que le fueron impuestas y se encuentra ahora cumpliendo las dictadas en las causas criminales números 3231, 3232, 3233, 3234, 3235 y 3236 de la Corte de Distrito de San Juan.
PoR Cuanto, el fiscal de esta Corte Suprema ha radicado un informe allanándose a la revocación de la sentencia recurrida y recomendando que el caso sea remandado a la corte inferior;
Bor taNto, vistas las decisiones en los casos de Johnson v. Zerbst, 304 U. S. 458, 82 L. Ed. 1461; Erwin v. Sandford, Warden, 27 Fed. Supp. 692; Ex Parte Hernández Laureano, 54 D.P.R. 416, y Ex Parte Resto, 55 D.P.R. 725, se revoca la sentencia que dictó la Corte de Distrito de San Juan en 16 de octubre de 1939 y se devuelve el caso a dicha corte para que proceda a librar el auto de hábeas corpus solicitado, si de la investigación que deberá practicarse resul-tase que el acusado no fué advertido de sus derechos constitucionales ni los renunció voluntaria e inteligentemente; y para que en caso de que el auto fuere librado, se siga cualquier procedimiento ulterior no inconsistente con esta sentencia.